

	

		II

		109th CONGRESS

		1st Session

		S. 482

		IN THE SENATE OF THE UNITED STATES

		

			March 1, 2005

			Mr. Conrad (for himself

			 and Mr. Dorgan) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To provide environmental assistance to non-Federal

		  interests in the State of North Dakota.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Water Infrastructure Revitalization

			 Act.

		

			2.

			Definitions

			In this Act:

			

				(1)

				Secretary

				The term Secretary means the Secretary of the Army,

			 acting through the Chief of Engineers.

			

				(2)

				State

				The term State means the State of North

			 Dakota.

			

			3.

			Program

			

				(a)

				Establishment

				The Secretary shall establish a program to provide environmental

			 assistance to non-Federal interests in the State.

			

				(b)

				Form of assistance

				Assistance under this Act may be provided in the form of design

			 and construction assistance for water-related environmental infrastructure and

			 resource protection and development projects in the State, including projects

			 for—

				

					(1)

					wastewater treatment and related facilities;

				

					(2)

					water supply and related facilities;

				

					(3)

					environmental restoration; and

				

					(4)

					surface water resource protection and development.

				

				(c)

				Public ownership requirement

				The Secretary may provide assistance for a project under this

			 section only if the project is publicly owned.

			

				(d)

				Local cooperation agreement

				

					(1)

					In general

					Before providing assistance under this section, the Secretary

			 shall enter into a local cooperation agreement with a non-Federal interest to

			 provide for design and construction of the project to be carried out with the

			 assistance.

				

					(2)

					Requirements

					Each local cooperation agreement entered into under this

			 subsection shall provide for the following:

					

						(A)

						Plan

						Development by the Secretary, in consultation and coordination

			 with appropriate Federal, State, and tribal officials and organizations

			 recognized under State law that are involved in Federal water programs, of a

			 facilities or resource protection and development plan, including appropriate

			 engineering plans and specifications.

					

						(B)

						Legal and institutional structures

						Establishment of such legal and institutional structures as are

			 necessary to ensure the effective long-term operation of the project by the

			 non-Federal interest.

					

					(3)

					Cost sharing

					

						(A)

						In general

						The Federal share of project costs under each local cooperation

			 agreement entered into under this subsection—

						

							(i)

							shall be 75 percent; and

						

							(ii)

							may be in the form of grants or reimbursements of project

			 costs.

						

						(B)

						Credit for design work

						The non-Federal interest shall receive credit, not to exceed 6

			 percent of the total construction costs of a project, for the reasonable costs

			 of design work completed by the non-Federal interest before entering into a

			 local cooperation agreement with the Secretary for the project.

					

						(C)

						Credit for interest

						In case of a delay in the funding of the Federal share of the

			 costs of a project that is the subject of an agreement under this section, the

			 non-Federal interest shall receive credit for reasonable interest incurred in

			 providing the Federal share of the costs of the project.

					

						(D)

						Land, easements, and rights-of-way credit

						The non-Federal interest shall receive credit for land,

			 easements, rights-of-way, and relocations toward the non-Federal share of

			 project costs (including all reasonable costs associated with obtaining permits

			 necessary for the construction, operation, and maintenance of the project on

			 publicly owned or controlled land), but not to exceed 25 percent of total

			 project costs.

					

						(E)

						Consideration of water rate impacts for local cost

			 share

						

							(i)

							In general

							The non-Federal share of the cost of constructing a project under

			 this Act shall be reduced, using the national affordability criteria for water

			 rate percentages relating to State average medium household income developed by

			 the Environmental Protection Agency, by 5 percent for each

			 1/2 percent by which the rate for affordability relating

			 to the project area exceeds the average State-wide rate for

			 affordability.

						

							(ii)

							Multicounty projects

							With respect to a multicounty project under this Act, the average

			 of all affordability rates applicable in the area covered by the project shall

			 be used for the purpose of establishing the local share of the costs of the

			 project.

						

						(F)

						Operation and maintenance

						The non-Federal share of operation and maintenance costs for

			 projects constructed with assistance provided under this section shall be 100

			 percent.

					

				(e)

				Applicability of other Federal and State laws

				Nothing in this section waives, limits, or otherwise affects the

			 applicability of any provision of Federal or State law that would otherwise

			 apply to a project to be carried out with assistance provided under this

			 section.

			(f)Authorization

			 of appropriationsThere is authorized to be appropriated to carry

			 out this section $60,000,000 for the period beginning with fiscal year 2006, to

			 remain available until expended.

			

